[Cite as Yim v. Cuyahoga Cty. Bd. of Revision, 2020-Ohio-6742.]

                            COURT OF APPEALS OF OHIO

                          EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA

NICOLE YIM, ET AL.,                                   :

      Plaintiffs-Appellants,                          :                 No. 109470

      v.                                              :

CUYAHOGA COUNTY BOARD OF                              :
REVISION, ET AL.,
                                                      :
      Defendants-Appellees.


                             JOURNAL ENTRY AND OPINION

              JUDGMENT: AFFIRMED
              RELEASED AND JOURNALIZED: December 17, 2020


                Administrative Appeal from the Board of Tax Appeals
                                Case No. 2018-2166


                                         Appearances:

              Jeffrey P. Posner, for appellant.

              Michael C. O’Malley, Cuyahoga County Prosecuting
              Attorney, and Reno J. Oradini, Jr., Assistant Prosecuting
              Attorney, for appellees.


MICHELLE J. SHEEHAN, J.:

                Appellant property owners Nicole and Hyunjoo Yim appeal from a

decision of the Board of Tax Appeals (“BTA”) finding the value of their property to
be $138,000 for tax year 2017 based on the sale price of the property on June 28,

2017. On appeal, they raise the following assignments of error:

         I. The BTA erred when it found the second transfer qualified as a
            presumptively arm’s-length sale and used the valuation of it in
            the MYPLACE summary to establish tax value.

         II. The BTA erred when it found the [appellants] failed to
             overcome the presumption of the non-validity of the HUD sale
             as an arm’s-length sale.

              After a review of the record and applicable law, we find the claims

raised by appellants to be without merit and therefore affirm the BTA’s decision.

              The subject property is located at 16451 Craigmere Drive, Middleburg

Heights. The fiscal officer valued the property at $132,500 for tax year 2017.

Appellants filed a complaint before the Cuyahoga County Board of Revision (“BOR”)

requesting the subject property be revalued from its assessed value of $132,500 to

$72,000 for tax year 2017, based on the price at which the property was transferred

in a Department of Housing and Urban Development (“HUD”) sale on May 3, 2017.

Board of Revision

             We first observe that the statutory transcript before the BTA includes

an audio disc of the hearing before the BOR. App.R. 9(B)(1) and (6) require the BOR

hearing audios to be transcribed, but appellants did not have the recording

transcribed to be included as part of the record on appeal. See Schwartz v.

Cuyahoga Cty. Bd. of Revision, 8th Dist. Cuyahoga No. 106659, 2018-Ohio-4712,

¶ 38, fn. 3. As a result, we rely on the BTA’s account of what transpired at the BOR

hearing in its decision. As noted by the BTA, appellant property owners were not
present at the BOR hearing and their counsel presented oral argument and

documentary evidence on their behalf. Counsel argued the subject property should

be valued at $72,000, the price at which it was transferred from HUD to ProsperCle,

L.L.C. (“Prosper”) on May 3, 2017.

              After the hearing, the BOR rejected the property owners’ claim that the

HUD sale on May 3, 2017, is the best indication of the property’s value on the tax

lien date of January 1, 2017. It consequently retained the Fiscal Officer’s valuation

of $132,500 for the property.

Board of Tax Appeals

              The parties waived a hearing before the BTA, and the BTA considered

the matter based on the certified statutory transcript and the briefing by the parties.

In their merit brief before the BTA, appellants argued the May 2017 sale was an

arm’s-length sale despite it being a transfer from HUD; they also alleged Prosper

renovated the property after it purchased the property from HUD and before it sold

it to appellants at a higher price. Appellants claimed that the settlement statement

for the May 3, 2017 transfer “shows an anticipated cost of $45,000 to rehab the

property.” Additionally, they alleged in their brief that “[t]he property had been

listed by HUD on the MLS since October 2016, with a starting price of $92,000 and

what looks like 2 failed sales thereafter before Prosper bought it.” Appellants argued

the evidence, i.e., the marketing by HUD, the apparent failure of two purchase

contracts, and the poor condition of the property, showed that the HUD sale

reflected the value of the property on the tax lien date.
              In its merit brief, the BOR argued appellants failed to submit evidence

either before the BOR or BTA to overcome the presumption that a HUD sale was not

an arm’s-length transfer and not indicative of value.

              The BTA issued a decision, rejecting the HUD sale as an indication of

value and finding the value of the property to be $138,000, based on a subsequent

sale of the property on June 28, 2017, from Prosper to appellants.

              The BTA observed that, at the BOR hearing, appellants’ counsel,

although not sworn in, attempted to testify as to the facts and circumstances of the

May 2017 sale. Counsel claimed that the property required approximately $45,000

for the rehabilitation of the condition of the residential home on the property. The

BTA noted that one of the BOR members commented at the hearing that the record

was devoid of any information about the nature of the alleged rehabilitation work

and no evidence was presented about the property’s condition on the tax lien date

or at the time of either the May sale or the June sale.

              The BTA found the statutory transcript in this case included evidence

of two recent sales: the $72,000 sale from HUD to Prosper in May 2017 and the

$138,000 sale from Prosper to appellants in June 2017. The BTA rejected the HUD

sale as reliable evidence of the property’s value because the property owners failed

to provide any testimony from a person with firsthand knowledge of the HUD sale

to rebut the presumption that such a sale was a forced sale and not indicative of

value. The BTA also found the June 2017 sale to be an arm’s-length sale reflecting
the value of the property for tax year 2017. The property owners appealed the BTA’s

decision to this court.

Standard of Review

               “A party seeking an increase or decrease in valuation bears the burden

of proof before a board of revision.” Snavely v. Erie Cty. Bd. of Revision, 78 Ohio

St.3d 500, 503, 678 N.E.2d 1373 (1997). The decision of the BOR can be either

appealed to the court of common pleas pursuant to R.C. 5717.05, or appealed to the

BTA pursuant to R.C. 5717.01.

               Here, appellants appealed the BOR’s decision to the BTA. When cases

are appealed to the BTA, the burden of proof is similarly on the appellant to prove

its right to an increase or a decrease from the value determined by the board of

revision. Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision,

90 Ohio St.3d 564, 566, 740 N.E.2d 276 (2001). To meet that burden, the appellant

“must present competent and probative evidence to make its case.” Id. It is not

enough for the appellant to merely introduce evidence that calls the board of

revision’s valuation into question. Id.

               In an appeal from the BOR, the BTA “must conduct a de novo review

of the evidence and independently determine the taxable value of the property.” Bd.

of Edn. v. Franklin Cty. Bd. of Revision, 139 Ohio St.3d 193, 2013-Ohio-4543, 11

N.E.3d 206, ¶ 63. When, as here, “the only evidence before the BTA is the statutory

transcript from the board of revision, the BTA must make its own independent

judgment based on its weighing of the evidence contained in that transcript.”
Columbus Bd. of Edn. v. Franklin Cty. Bd. of Revision, 76 Ohio St.3d 13, 15, 665

N.E.2d 1098 (1996).

              As for our review of the BTA’s decision,

      “[t]he fair market value of property for tax purposes is a question of
      fact, the determination of which is primarily within the province of the
      taxing authorities, and this court will not disturb a decision of the
      Board of Tax Appeals with respect to such valuation unless it
      affirmatively appears from the record that such decision is
      unreasonable or unlawful.”

Shinkle v. Ashtabula Cty. Bd. of Revision, 135 Ohio St.3d 227, 2013-Ohio-397, 985

N.E.2d 1243, ¶ 23, quoting Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St.2d

52, 239 N.E.2d 25 (1968), syllabus. We defer to the BTA’s factual findings, including

determinations of property value, provided they are supported by reliable and

probative evidence in the record. Satullo v. Wilkins, 111 Ohio St.3d 399, 2006-Ohio-

5856, 856 N.E.2d 954, ¶ 14. See also Bethesda Healthcare, Inc. v. Wilkins, 101 Ohio

St.3d 420, 2004-Ohio-1749, 806 N.E.2d 142, ¶ 18 (“[i]t is not the function of this

court to substitute its judgment for that of the BTA on factual issues. However, facts

determined by the BTA must be supported by sufficient probative evidence”).

              Under the first assignment of error, appellants argue the BTA erred

when it found the June 28, 2017 sale to be an arm’s-length sale. Under the second

assignment of error, they argue the BTA erred when it found they failed to overcome

the presumption that the HUD sale was not at arm’s length and therefore not

indicative of value of the property. For ease of discussion, we address the second

assignment first.
HUD Sales

               The best evidence of the value of real property is an actual, recent sale

of the property in an arm’s-length transaction. Health Care Reit, Inc. v. Cuyahoga

Cty. Bd. of Revision, 140 Ohio St.3d 30, 2014-Ohio-2574, 14 N.E.3d 1009, ¶ 21.

However, “the price from an auction or forced sale is presumptively not evidence of

a property’s value, absent proof that the transaction occurred at arm’s length

between typically motivated parties.” Schwartz v. Cuyahoga Cty. Bd. of Revision,

143 Ohio St.3d 496, 2015-Ohio-3431, 39 N.E.3d 1223, ¶ 27, citing Olentangy Local

Schools Bd. of Edn. v. Delaware Cty. Bd. of Revision, 141 Ohio St.3d 243,

2014-Ohio-4723, 23 N.E.3d 1086, ¶ 2; R.C. 5713.04.

               This case involves a HUD sale.         As the Supreme Court of Ohio

explained in Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision,

127 Ohio St.3d 63, 2010-Ohio-4907, 936 N.E.2d 489,

      [HUD] serves as a “guarantor of loans which are made by a mortgage
      lending institution to a mortgagor property owner,” so that when the
      lending institution forecloses on the defaulting owner, the lender
      “obtains title to the property, often as a result of judicial sale,” after
      which the lender transfers title to HUD “for the amount of the
      Guarantee.”

Id. at ¶ 28, quoting Helfrich v. Licking Cty. Bd. of Revision, BTA No. 2007-N-414,

2008 Ohio Tax LEXIS 1480, 4 (July 29, 2008). The court further explained that,

due to the very nature of a HUD sale, HUD acquires the property “under duress,”

and its goal is to divest itself the property for the amount of its guarantee. Id. at ¶ 29.
              Consequently, the courts have regarded HUD sales as “forced sales”

for tax purposes because these sales are typically not indicative of the market value

of a property. Schwartz, 2015-Ohio-3431, at ¶ 28.        “That presumption may be

rebutted, however, by evidence that a particular sale was in fact voluntary and did

occur at arm’s length.” Olentangy Local Schools Bd. of Edn. at ¶ 2.

              For example, although affirming the principle that “a sale of

foreclosed property by HUD is generally regarded as a transaction that is not a

voluntary sale between typically motivated market participants,” Schwartz,

2015-Ohio-3431, at ¶ 28, the court in Schwartz nonetheless found the appellant

property owner to have successfully rebutted the presumption that the HUD sale

was a forced sale. In that case, there was testimony in the record that the property

was on the market for three years, a for-sale sign was posted at the property, several

offers were made to purchase the property but fell through, and the realty company

told a potential buyer that the property would be demolished if not sold. In addition

to the testimonial evidence, the appellant property owner also cited other sales on

the same street as proof that the market could not bear a higher price at the time

than what he paid for the property.        The court concluded that, under these

circumstances, the property owner rebutted the presumption and concluded that

the HUD sale was indicative of the property’s value.

              In contrast, here, appellant property owners did not present witness

testimony either before the BOR or the BTA. Rather, they relied exclusively on the

documentary evidence. One of the documents presented was a settlement statement
for the HUD sale; appellants pointed to line 104 (“Rehab Costs”) in the document,

which showed a value of $45,000, and argued that this was evidence rebutting the

presumption regarding a HUD sale not being an indication of value. Emphasizing

the significance of this evidence, appellants claimed the value of the property at the

tax lien date of January 1, 2017, was the price of 72,000 for the HUD transfer to

Prosper.

              While appellants cites Schwartz, 2015-Ohio-3431, for their claim that

the presumption regarding the HUD sale could be rebutted, Schwartz, as the BTA

noted, does not support appellants’ claim because that case actually illustrates the

importance of witnesses’ testimony regarding the facts and circumstances of a HUD

sale as well as the condition of the property in order to rebut the presumption. While

the record contained such testimony in Schwartz, it is lacking in the instant case.

As the BTA remarked in its decision, “[n]o such testimony was provided at the BOR

hearing and the property owners waived the opportunity to plug this glaring hole at

a hearing before this board.” While appellants’ counsel attempted to testify about

the facts and circumstances of the HUD sale before the BOR, counsel was not sworn

in and, more importantly, there was no indication that counsel had any firsthand

knowledge regarding the property or the HUD sale. See Corporate Exchange Bldgs.

IV & V, Ltd. Partnership v. Franklin Cty. Bd. of Revision, 82 Ohio St.3d 297, 299,

695 N.E.2d 743 (1998) (statements of counsel before the taxing authorities are not

evidence).
              In its decision, the BTA stated that it cannot ascertain the impact of

the $45,000 of rehabilitation costs indicated in line 104 of the settlement

agreement, noting that no one with firsthand knowledge of the sale testified

regarding the circumstances surrounding the sale. The BTA refused to speculate as

to the nature of those costs and how they may have impacted the parties’

negotiations or shed light on the property’s condition and value.

             The BTA’s rejection of the settlement statement as evidence reflecting

the property’s value is not unreasonable or unlawful. “[T]he BTA acts reasonably

and lawfully when it declines to wade through documents and parse their

significance unaided by relevant testimony.” RNG Properties, Ltd. v. Summit Cty.

Bd. of Revision, 140 Ohio St.3d 455, 2014-Ohio-4036, 19 N.E.3d 906, ¶ 31. As in

RNG, appellants in this case presented documents without offering witnesses to

explain how the documentation establishes the value they sought. As the property

owners chose not to offer any witnesses who could explain the significance of the

amount of “rehab costs” in the HUD settlement statement in rebutting the

assumption accorded to the HUD sale, the BTA was justified in disregarding the

assertions by counsel about its significance and concluding the property owners had

not met their burden. See Hardy v. Delaware Cty. Bd. of Revision, 106 Ohio St.3d

359, 2005-Ohio-5319, 835 N.E.2d 348, ¶ 14 (the court will not disturb the BTA’s

sound determination about the proper weight to be given to the property owners’

documentary evidence or the significance of the owners’ failure to offer any

testimony). The BTA cannot be faulted for refusing to speculate in the absence of
any witnesses’ testimony, and its duty to independently weigh the evidence

permitted it to reject the HUD sale as indicative of value. Hersh v. Cuyahoga Cty.

Bd. of Revision, 8th Dist. Cuyahoga No. 109035, 2020-Ohio-3596 (appellant, unlike

in Schwartz, failed to provide testimony from a witness with firsthand knowledge of

the HUD sale, which may have rebutted the presumption that such sale was a forced

sale).

              The documentary evidence presented to the BOR in this case also

included the property’s Multiple Listing Service (“MLS”) listing from the HUD sale.

The document shows that the property was listed at $82,000 and sold at $72,000

on May 3, 2017. The BTA found the MLS listing to be unreliable hearsay, reasoning

that “[t]he MLS listing was no substitute for testimony from someone with firsthand

knowledge of the HUD sale and does not rebut the presumptions accorded to such

sale.” Hearsay is an out-of-court statement offered in evidence “to prove the truth

of the matter asserted.” Evid.R. 801(C). While MLS listings have been offered as

evidence to show that a property is listed or sold at a certain price, appellants

submitted the MLS listing in this case to show the property’s market value was its

sale price of $72,000 despite the sale being a HUD sale — i.e., to prove the truth of

the matter asserted. Accordingly, the BTA did not abuse its discretion in finding the

MLS listing hearsay when it was offered as evidence to prove the property’s true

market value and to rebut the presumption that the $72,000 HUD sale did not

reflect the value of the property on the tax lien date. Hersh (MLS listing for the
property from a HUD sale was unreliable hearsay as it was offered to prove the truth

of the matter asserted). The second assignment of error is without merit.

June 28, 2017 Sale

              Regarding the June 28, 2017 sale from Prosper to appellants, the BTA

stated in its decision that it was undisputed that appellants purchased the subject

property from Prosper for $138,000 on June 28, 2017. It noted that, although

appellant’s counsel suggested the character of the property changed between the tax

lien date of January 1, 2017, and June 28, 2017, the record contained no competent,

credible, and probative evidence to support counsel’s assertion. The BTA found the

property owners failed to affirmatively demonstrate that the June 28, 2017 sale was

not a recent and arm’s-length sale reflecting the property’s value on the tax lien date.

Consequently, the BTA found the value of the property to be $138,000. Under the

first assignment of error, appellants argue the BTA erred when it found the June 28,

2017 sale to be an arm’s-length sale and used the sale price to establish the property’s

tax value.

              It is long settled that “when the property has been the subject of a

recent arm’s-length sale between a willing seller and a willing buyer, the sale price

of the property shall be ‘the true value for taxation purposes.’” Berea City School

Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 106 Ohio St.3d 269,

2005-Ohio-4979, 834 N.E.2d 782, quoting R.C. 5713.03. However, a party can rebut

this presumption by challenging “whether the elements of recency and arm’s-length

character between a willing seller and a willing buyer are genuinely present for that
particular sale.” Cummins Property Servs., L.L.C. v. Franklin Cty. Bd. of Revision,

117 Ohio St.3d 516, 2008-Ohio-1473, 885 N.E.2d 222, ¶ 13.

              The certified statutory transcript in this case includes documents to

show a sale of the property from Prosper to appellants on June 28, 2017: the

Cuyahoga County Parcel Listing that lists a sales price of $138,000 on June 28, 2017,

and a Cuyahoga County Property Summary Report (obtained through Cuyahoga

County MyPlace website) which also shows a transfer from Prosper to appellants at

a price of $138000 — and the Report’s Transfer History section shows the most

recent transfer was dated June 28, 2017.

              It does not appear from our review of the record that appellants

disputed the arm’s-length nature of the June 28, 2017 sale. The merit briefs of the

parties only addressed the HUD sale.       However, on appeal before this court,

appellants argue that there is insufficient evidence that the June 2017 transaction

was an arm’s-length sale because the record does not contain a deed, conveyance

fee, purchase agreement, or broker’s documentation for the sale, citing Utt v. Lorain

Cty. Bd. of Revision, 150 Ohio St.3d 119, 2016-Ohio-8402, 79 N.E.3d 536, and Lunn

v. Lorain Cty. Bd. of Revision, 149 Ohio St.3d 137, 2016-Ohio-8075, 73 N.E.3d 486.

              The Supreme Court’s decision in Dauch v. Erie Cty. Bd. of Revision,

149 Ohio St.3d 691, 2017-Ohio-1412, 77 N.E.3d 943, which discussed both Utt and

Lunn, is instructive here. In Dauch, the court reiterated the presumption that “if the

proponent of a sale demonstrates that the sale occurred, and the sale on its face

appears to have been at arm’s length, then the opposing party has the burden of
going forward with rebuttal evidence.” Id. at ¶ 16. Further, the court explained that

the burden on the proponent of a sale is “a relatively light initial burden,” id. at ¶ 17,

citing Lunn at ¶ 14; the court stated the proponent of a sale is only required to

provide “basic documentation of a sale,” id., citing Utt at ¶ 13.            A deed and

conveyance-fee statement, or a deed and purchase agreement would satisfy this

requirement. Id.

               However, the court stressed that these particular documents were not

required in every case, id. at ¶ 18; as the court had previously stated in Utt, the

absence of a deed or purchase agreement is not fatal if no party disputes the timing

or price of the sale and the documents provided demonstrates a sale that on its face

appeared to be at arm’s length. Id., citing Utt at ¶ 14. The court in Dauch reaffirmed

the notion that “a proponent may satisfy his initial burden with less documentary

evidence if there is no real dispute about the basic facts of the sale.” Id., citing Utt at

¶ 14 (holding that the BTA did not abuse its discretion in recognizing a rebuttable

presumption concerning the sale because the parties did not dispute the basic facts

of the sale at the BTA) and Mason City School Dist. Bd. of Edn. v. Warren Cty. Bd.

of Revision, 138 Ohio St.3d 153, 2014-Ohio-104, 4 N.E.3d 1027, ¶ 31 (“[t]he parties

have never contested the fact or timing of the sale or the amount of the sale price.

Accordingly, we accept the stated facts concerning the 2006 sale for purposes of
deciding this appeal, despite the absence of the usual elements of proof, such as the

conveyance-fee statement, the deed, and the sale contract”).1

               While appellants dispute the arm’s-length nature of the June 2017

sale on appeal, our review of the statutory record before the BTA does not reflect

that appellants disputed the June 28, 2017 sale as being an arm’s-length sale. In

their brief before the BTA, appellants only argued that HUD was an arm’s-length

sale and, being closest to the tax lien date, it was the best indication of the property’s

value. We note furthermore that appellants, who were parties to the June 2017 sale

and possessed firsthand knowledge of the sale, did not offer any testimony before

either the BOR or BTA to rebut the presumption and support their contention that

the June 2017 was not at arm’s length. Pursuant to Dauch, therefore, the BTA did

not abuse its discretion in recognizing a rebuttable presumption concerning the

June 2017 sale. The first assignment of error lacks merit

               Appellant property owners failed to meet their burden of presenting

competent and probative evidence before the BTA to prove the value they sought.




      1  Appellants filed a notice of additional authority, citing Cleveland Mun. School
Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 8th Dist. Cuyahoga No. 109028,
2020-Ohio-5427, which was released after the oral argument of this case. Appellants
direct us to paragraph 25 of the opinion, which stated that “[t]he conveyance fee
‘statement has been important in * * * cases involving the sale price of real estate as we
have often justified applying the sale-price presumption to the amount the property
owner reported on the conveyance-fee statement.’” Id. at ¶ 25, quoting Columbus City
Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 159 Ohio St.3d 283, 2020-Ohio-353,
150 N.E.3d 877, ¶ 44. The case involved a transfer of limited liability company
membership interests, and this court reasoned that documents such as the conveyance
fee statement and purchase agreement were necessary to evince the sale price of the
property in such a case. Cleveland Mun. School Dist. Bd. of Edn. is not applicable here.
Conducting a de novo review, the BTA made its own independent judgment based

on its weighing of the evidence contained in the statutory transcript, which included

the June 28, 2017 sale, and determined its sale price best reflected the value of the

property for tax year 2017. Having reviewed the record and the applicable law, we

do not find the BTA’s decision to be unreasonable or unlawful. Therefore, we affirm.

              Judgment affirmed.

      It is ordered that appellees recover of appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Board

of Tax Appeals to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




_____________________________
MICHELLE J. SHEEHAN, JUDGE

MARY J. BOYLE, P.J., and
ANITA LASTER MAYS, J., CONCUR